Citation Nr: 1738918	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal       from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In September 2009 and again in October 2011 the claims were remanded for further evidentiary development, and thereafter in March 2015 the Board denied the appealed claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR) and in April 2016, the Court issued an Order which vacated the Board's decision and remanded the case to the Board for readjudication in accordance with the JMR.

The Board in September 2016 remanded the claims for additional development, and they now return to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, additional development is again required before the Board may adjudicate the Veteran's appealed claims.  

The Veteran's claimed stressor to support his PTSD claim involves the killing of a Marine mascot dog on August 22, 1975, at Fort Meade, Maryland.  As noted in the September 2016 remand, the Veteran asserts he has PTSD as a result of an event during service involving the killing of a dog, which was a mascot for his unit. During the course of this appeal, the Veteran submitted a heavily redacted page of a Naval Investigative Service (NIS) report of investigation (obtained from the Naval Criminal Investigative Service (NCIS)) that details an incident on August 6, 1975 involving     a break in at the Marine Barracks in Fort Meade and notes something about the barrack's mascot.  In the October 2011 remand, the Board asked that a copy of        the entire report be requested and, if possible, the report should not be redacted      and should be copied without the review certificate blocking the text on the bottom left hand side of the first page. 

As requested in the 2016 remand, the AOJ made an additional query to NCIS in March 2017, and received a reply in April 2017 in the form of an apparently rubber-stamped reply on a copy of the request letter, stating, "NO RECORD OF NCIS INVESTIGATION."  This reply is not substantially satisfactory, and a further    effort should be made to obtain from NCIS a more complete response.  However, the AOJ request to NCIS was also unsatisfactory, since it began the request by asking for multiple items NCIS would likely not have, including records of physical examinations of the Veteran from service, including entrance and exit examinations, service treatment records, any line-of-duty determinations for any injuries suffered by the Veteran, etcetera.  In short, based on the request the AOJ sent to the NCIS and the NCIS reply, the Board lacks confidence that NCIS properly sought out     that portion of the request which it would potentially have records to address. The Board accordingly believes that another request is in order, one which specifically asks for those documents NCIS may have, rather than documents it would not have.  

The Veteran's authorized representative, in a June 2017 appellate brief, asserts that development is still inadequate, and that still other efforts should be undertaken to confirm the Veteran's reported stressor on August 6, 1975.  The representative asserts that the Marine unit diaries for Fort Meade for the month of August 1975 should be obtained.  It is certainly possible that unit diaries could reflect identities of individuals involved in the incident.  The Board accordingly finds that such diaries should be sought for August 1975.  

The Veteran in June 2016 submitted copies of arguments to the Court leading to   the JMR (with a VBMS receipt date of June 7, 2016), which arguments inform of potential deficiencies in evidentiary development with regard to the mascot incident which were not touched on in the JMR.  Specifically, the Veteran had asserted PTSD difficulties stemming not only from his involvement with the mascot killing incident but also from harassment he endured from fellow soldiers following his court martial testimony against perpetrators of the mascot killing.   Page eight of these arguments notes the names of three of five possible perpetrators, in addition   to the previously named DBM and TAP.  Personnel files of DBM and TAP have already been obtained and reviewed in the course of development of the claim,    with these records failing to mention the claimed stressor.  Efforts should be made through appropriate channels to obtain review personnel records, inclusive of any court martial records, of the three other named possible perpetrators, MJE, LWK, and HRS, for review of any such court martial records, to discover whether the Veteran is named in any of these records as a person involved in the mascot incident or as a person providing testimony for the court martial.  

The representative in the June 2017 brief also calls attention to the mailing of the May 2017 Supplemental Statement of the Case (SSOC) to an address other than    the current address of the Veteran.  Hence, upon remand the Veteran should be provided a copy of the May 2017 SSOC at his current address of record.  

The claim for service connection for TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder to include PTSD, since     such psychiatric disability may contribute to unemployability.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A copy of the May 2017 SSOC should be provided to the Veteran at his most recent address of record.

2.  The RO should submit a request to NCIS specifically asking for clean, unredacted copies of any documents pertaining to an NIS investigation of an incident on August 6, 1975, involving a break-in at the Marine Barracks at Fort Meade and the killing of the barracks mascot, a dog.  A copy of the heavily redacted NIS report (reportedly) of that incident should be provided to NCIS with that request, if possible.  The request and any records and reply received should be associated with the claims file.  If necessary, a court order of appropriate jurisdiction should be secured to facilitate release of those records.  

3.  The Marines unit diaries from the Veteran's unit should be requested for the entire month of August 1975 through official sources.  The request and any records and reply received should be associated with the claims file.  

4.  Efforts should be made through appropriate channels   to review complete personnel records, inclusive of any court martial records, of the three other named possible perpetrators, MJE, LWK, and HRS, of the asserted  mascot killing on August 6, 1975, to discover whether    the Veteran is named in any of these records as a person involved in the mascot incident or as a person providing testimony for the court martial.  The full names of MJE, LKW, and HRS are provided on page eight of submitted copies of arguments to the Court leading to the JMR, which submitted copies are associated with VBMS with     a receipt date of June 7, 2016.  All actions taken should    be adequately documented in the claims file. 

5.  After the development requested above has been completed to the extent possible and any other development deemed necessary based on any additionally received evidence has been performed, the record should again be reviewed and the issues readjudicated.  If the benefits sought on appeal remain denied, then the Veteran should be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

